Citation Nr: 0825487	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  05-02 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for residuals of a back injury.  


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to April 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The issue on appeal was denied by the Board in July 2006.  
The Board decision was appealed, and in October 2007, the 
United States Court of Appeals for Veterans Claims (Court) 
vacated the Board's decision.  

The appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900( c) (2007).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, the Court vacated the Board's July 2006 
decision and remanded the claim to the Board.  The basis for 
the remand was the fact that the notices furnished to the 
veteran pursuant to the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002), were inadequate.  With respect 
to new and material evidence, the veteran has not been 
informed of what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denials pursuant to Kent v. Nicholson, 20 Vet.App. 1 (2006).  

The Joint Motion which was the basis for the Court vacate of 
the Board decision discusses a duty to notify a claimant 
seeking to reopen a claim previously denied includes advising 
the claimant of the evidence and information that was 
necessary to reopen the claim and that the VA must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant.  The Joint Motion essentially 
indicates that VA must, in the context of a claim to reopen, 
look at the basis of the denial in the prior decision and to 
provide a notice letter to the appellant that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found to be insufficient in the previous denial.  In this 
particular case, the Joint Motion states that the veteran 
should be provided notice that he needs to submit evidence 
demonstrating that he had a chronic back disability in 
service.   

In light of the Court's Order, the Board finds that the claim 
must be remanded for compliance with Kent.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should advise the appellant of 
what evidence would substantiate his 
request to reopen his claim for service 
connection for residuals of a back 
disability.  Apart from other notice 
requirements applicable under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) the RO 
should comply with the Court's guidance 
in Kent and advise the appellant of the 
evidence and information that is 
necessary to reopen the claim and the 
evidence and information that is 
necessary to establish his entitlement to 
the underlying claim for service 
connection.  The letter should include 
specific notice that the veteran needs to 
submit evidence demonstrating that he had 
a chronic back disability in service.

2.  After affording the veteran an 
opportunity to submit evidence in 
response to the Kent notice letter, the 
RO should review the claims file and 
determine whether the claim has been 
reopened.   

     If the claim is not reopened, then 
the RO should furnish the veteran and his 
representative with an appropriate 
supplemental statement of the case and 
return the case to the Board.  

     If the claim is reopened, then the 
RO should undertake any development of 
the evidence (such as examination, 
etiology opinion, etc.) that the RO 
determines is necessary to fully meet the 
duty to assist the veteran.  The RO 
should then undertake a merits analysis 
of the underlying service connection 
claim.  If that claim is denied, then the 
RO should furnish the veteran and his 
representative with an appropriate 
supplemental statement of the case and 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

